Pee Oukiam.
The plaintiff had a judgment for two hundred and fifty ($£50) dollars in the First District Court of Jersey City for injuries to himself and his horse. The case was tried by the court without a jury.
° The testimony shows that the plaintiff, on May £5th, 19£5, was driving his horse and wagon loaded with barrels in a southerly direction on Grand street, Jersey City, near Summit avenue, when the defendant’s trolley ear came up back of the plaintiff with a trailer. The two cars were connected *97by a tow bar eight feet long. The gong was sounded by the first car; the plaintiff turned his horse toward the west, which was to his right, to get out of the trolley tracks; that he was continuing on and had not stopped. He had not completely gotten out of the tracks when he was struck from the rear; the first car proceeded safely past the load of barrels. His wagon was struck by the second car, or trailer. The trial judge gave judgment' for the plaintiff for $250 under the evidence. We think there was evidence from which the court could render such a judgment.
The judgment of the First District Court of Jersey City is therefore affirmed, with costs.